Appeals by defendants from two judgments of the County Court, Dutchess County, one as to defendant Lawson, rendered June 8, 1977, and one as to defendant Furman, rendered February 3, 1977, convicting each of them of assault in the second degree (two counts), criminal mischief in the fourth degree and conspiracy in the *686second degree, upon a jury verdict, and imposing sentence. Judgments modified, on the law, by reversing the convictions of assault in the second degree, under count four of the indictment, and conspiracy in the second degree, count seven, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgments affirmed, and case remitted to the County Court, Dutchess County, for further proceedings pursuant to CPL 460.50 (subd 5). In view of defendant’s acquittal of the counts charging him with burglary in the first degree and petit larceny, the convictions of assault in the second degree, under count four, and conspiracy in the second degree, based as they are upon the underlying burglary and petit larceny charges, must be reversed. The verdict as to those counts was repugnant to acquittal of the burglary and petit larceny charges. Mollen, P. J., Hopkins, Titone, Shapiro and Hawkins, JJ., concur.